Citation Nr: 1527707	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to a rating in excess of 10 percent for atrial fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  The record indicates that the Veteran had active duty in the Republic of Vietnam from May 1968 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran contends that he is unemployable due to his service-connected disabilities.  In a January 2014 rating decision, the RO denied entitlement to such benefit as the Veteran is in receipt of a 100 percent disability rating, which is a greater benefit.  The Veteran did not file a notice of disagreement with this decision.

Additionally, the Board notes that the Veteran disagreed with an April 2010 denial of entitlement to service connection for obstructive sleep apnea.  However, his VA Form 9 dated May 2013 indicated that he did not wish to perfect an appeal concerning such denial.  Thus, the Board does not have jurisdiction currently concerning this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is required in this case.

In a statement dated January 2015, the Veteran's representative indicated that his atrial fibrillation had worsened and that outstanding VA treatment records must be procured and a new VA examination conducted; further pointing out that the most recent examination was more than three years ago.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination which considered his atrial fibrillation was in December 2011, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, the Veteran should be provided a VA examination to determine the current severity of his atrial fibrillation.

The Veteran asserts that basal cell carcinoma is related to Agent Orange exposure. The Veteran's exposure to Agent Orange is presumed, based upon his service in Vietnam during the Vietnam era.  Post-service VA treatment records dated April 2011 reflect that the Veteran had skin cancer listed as an active problem.  Various private treatment records indicate treatment for skin cancer beginning in 2006.  The Veteran has not been afforded a VA examination to ascertain the etiology of basal cell carcinoma.  As there is evidence of Agent Orange exposure during service and a current diagnosis of basal cell carcinoma, a VA examination is warranted. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Tampa VAMC.

2.  Once the above-requested development has been completed, afford the Veteran an examination to determine the etiology of his basal cell carcinoma.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's basal cell carcinoma is causally or etiologically related to the Veteran's active service, including to his verified exposure to Agent Orange. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file (including those existing in virtual VA and/or VBMS), or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination with a qualified medical professional to determine the current severity of the service-connected atrial fibrillation. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

4.  Then, the RO or the AMC should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

